Exhibit 10.02

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 21,
2015, is entered into by and between Innovus Pharmaceuticals, Inc., a Nevada
corporation, (the “Company”), and LYNNETTE DILLEN (the “Buyer”).
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”).
 
B.           Upon the terms and conditions stated in this Agreement, the Buyer
desires to purchase and the Company desires to issue and sell, upon the terms
and conditions set forth in this Agreement (i) a Promissory Note of the Company,
in the form attached hereto as Exhibit A (the “Note”), in the original principal
amount of $55,000.00 (the “Original Principal Amount”) (together with any
note(s) issued in replacement thereof or as a dividend thereon or otherwise with
respect thereto in accordance with the terms thereof, the “Note”) and (ii) a
five-year share  purchase warrant entitling the Buyer to acquire common shares
of the Company (“Common Stock”), in the form attached hereto as Exhibit B (the
“Warrant”).
 
NOW THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.           Purchase and Sale. On the Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company (i) the Note in the original principal amount of $55,000, and (ii)
the Warrant to purchase 250,000 shares of Common Stock, (collectively, the Note,
the Warrant and any shares of the Company’s Common Stock into which the Warrants
shall convert shall be referred to hereinafter as (the “Securities”).
 
1.1.           Form of Payment. On the Closing Date, (i) the Buyer shall pay the
purchase price of $50,000 (the “Purchase Price”) for the Securities to be issued
and sold to it at the Closing (as defined below) by wire transfer of immediately
available funds to a Company account designated by the Company, in accordance
with the Company’s written wiring instructions, against delivery of the
Securities, and (ii) the Company shall deliver such duly executed Securities on
behalf of the Company, to the Buyer, against delivery of such Purchase Price.
 
1.2.           Closing Date. The date and time of the issuance and sale of the
Securities pursuant to this Agreement (the “Closing Date”) shall be on or about
January 22, 2015, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date at such location as may be agreed to by the parties.
 
2.           Buyer’s Investment Representations; Governing Law; Miscellaneous.
 
 
2.1
Buyer’s Investment Representations.

 
(a)           This Agreement is made in reliance upon the Buyer’s representation
to the Company, which by its acceptance hereof Buyer hereby confirms, that the
Securities to be received by it will be acquired for investment for its own
account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that it has no present intention of
selling, granting participation in, or otherwise distributing the same, but
subject nevertheless to any requirement of law that the disposition of its
property shall at all times be within its control.
 
(b)           The Buyer understands that the Securities are not registered under
the  1933 Act, on the basis that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from registration under the 1933 Act
pursuant to Section 4(a)(2) thereof, and that the Company’s reliance on such
exemption is predicated on the Buyer’s representations set forth herein.  The
Buyer realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the Buyer has in mind merely acquiring
shares of the Securities for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise.  The Buyer does not
have any such intention.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Buyer understands that the Securities may not be sold,
transferred, or otherwise disposed of without registration under the 1933 Act or
an exemption therefrom, and that in the absence of an effective registration
statement covering the Securities or an available exemption from registration
under the 1933 Act, the Stock must be held indefinitely.  In particular, the
Buyer is aware that the Securities may not be sold pursuant to Rule 144 or
Rule 701 promulgated under the 1933 Act unless all of the conditions of the
applicable Rules are met.  Among the conditions for use of Rule 144 is the
availability of current information to the public about the Company.  Such
information is not now available, and the Company has no present plans to make
such information available.  The Buyer represents that, in the absence of an
effective registration statement covering the Securities, it will sell,
transfer, or otherwise dispose of the Securities only in a manner consistent
with its representations set forth herein and then only in accordance with the
provisions of Section 5(d) hereof.
 
(d)           The Buyer agrees that in no event will it make a transfer or
disposition of any of the Securities (other than pursuant to an effective
registration statement under the 1933 Act), unless and until (i) the Buyer shall
have notified the Company of the proposed disposition and shall have furnished
the Company with a statement of the circumstances surrounding the disposition,
and (ii) if requested by the Company, at the expense of the Buyer or transferee,
the Buyer shall have furnished to the Company either (A) an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the 1933 Act or (B) a “no action” letter from
the Securities and Exchange Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Securities and Exchange Commission that action be taken with respect
thereto.  The Company will not require such a legal opinion or “no action”
letter in any transaction in compliance with Rule 144.
 
(e)           The Buyer represents and warrants to the Company that it is an
“accredited investor” within the meaning of Securities and Exchange Commission
Rule 501 of Regulation D, as presently in effect and, for the purpose of
Section 25102(f) of the California Corporations Code, he or she is excluded from
the count of “purchasers” pursuant to Rule 260.102.13 thereunder.
 
2.2           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
2.3           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
 
2.4           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
2.6           Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.
 
2.7           Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:
 
2.7.1           the date delivered, if delivered by personal delivery as against
written receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,
 
    2.7.2           the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or
 
2.7.3           the third Trading Day after mailing by domestic or international
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the following addresses (or
at such other addresses as such party may designate by ten (10) calendar days’
advance written notice similarly given to each of the other parties hereto):
 
If to the Company, to:


Innovus Pharmaceuticals, Inc.
9171 Town Centre Drive
Suite 440
San Diego, CA 92122 
Attention:  CFO


If to the Buyer:


LYNNETTE DILLEN


PO BOX 675384
RANCHO SANTA FE, CA 92067
Attn: Lynnette Dillen
 
2.8           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.
Notwithstanding anything to the contrary herein, the rights, interests or
obligations of the Company hereunder may not be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the Buyer, which consent may be withheld at the sole discretion of the Buyer;
provided, however, that in the case of a merger, sale of substantially all of
the Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company’s consent thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
2.9           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
2.10           Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the
Closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer. The Company agrees to indemnify and hold harmless the
Buyer and all its officers, directors, employees, attorneys, and agents for loss
or damage arising as a result of or related to any breach or alleged breach by
the Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
2.11           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
2.12           Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.
 
2.13           Buyer’s Rights and Remedies Cumulative.  All rights, remedies,
and powers conferred in this Agreement and the Transaction Documents on the
Buyer are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that the Buyer may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.
 
2.14           Ownership Limitation.  If at any time after the Closing, the
Buyer shall or would receive shares of Common Stock in payment of interest or
principal under Note, upon exercise of the Warrant, so that the Buyer would,
together with other shares of Common Stock held by it or its Affiliates, own or
beneficially own by virtue of such action or receipt of additional shares of
Common Stock a number of shares exceeding 9.99% of the number of shares of
Common Stock outstanding on such date (the “Maximum Percentage”), the Company
shall not be obligated and shall not issue to the Buyer shares of Common Stock
which would exceed the Maximum Percentage, but only until such time as the
Maximum Percentage would no longer be exceeded by any such receipt of shares of
Common Stock by the Buyer. The foregoing limitations are enforceable,
unconditional and non-waivable and shall apply to all Affiliates and assigns of
the Buyer.
 
 Attorneys’ Fees and Cost of Collection. In the event of any action at law or in
equity to enforce or interpret the terms of this Agreement or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses  paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses  giving rise to the fees and expenses.  Nothing herein shall restrict
or impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.


[Remainder of page intentionally left blank; signature page to follow]

 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AMOUNT:
Original Principal Amount of Note:
  $ 55,000.00  
Purchase Price:
  $ 50,000.00  





IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.
 
 
THE COMPANY:


INNOVUS PHARMACEUTICALS, INC.
 
 
By: /s/ Dr. Bassam Damaj
 
Dr. Bassam B. Damaj, Ph.D.
Chief Executive Officer
     
 
THE BUYER:
 
LYNNETTE DILLEN
 
 
 By: /s/ Lynnette Dillen
        Lynnette Dillen
 
 
     


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTE



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


WARRANT


 